The opinion of the Court was delivered by
Poché, J.
The issues presented in these two cases will be better understood by a statement of the salient facts which have given rise to the litigation.
A. J. Watson died in Tensas parish in 1862, leaving a widow and an only child, then an infant. The latter was his sole heir and inherited several plantations situated in that parish. In 1865 his widow married his brother, A. C. Watson, without being retained in the natural tutorship of her child by a family meeting. Soon after the marriage a family meeting was convened and recommended her as tutrix and her husband as co-tutor of the minor, Millie B. Watson, relieving her from the necessity of a bond of tutorship.
They were both qualified in their respective capacities and the co-tutor assumed control and the full administration of the minor’s property, which he continued as tutor until March, 1881 and as agent until July, 1882, when she married and then assumed control of the same.
On a petition presented by her, with the written consent of her tutrix and co-tutor, to the District Court of Tensas, she obtained a full decree of emancipation on the 2d of March, 1881.
A few days thereafter she came to this city, accompanied by her stepfather, for the purpose of negotiating a loan with a view to properly supply and equip her plantations, so as to enhance their cultivation and productiveness.
At that time there stood on plaintiffs’ books, as commission merchants, an indebtedness exceeding $5000, incurred in the cultivation of her plantations, the account being in the name of “A. C. Watson.” The latter then called on plaintiffs, to whom he represented himself as the agent of Miss M. B. Watson, who had just been emancipated, and he obtained from them on that day advances in mules and supplies of sev*618eral hundred dollars, with the understanding- that these advances were made to Miss Watson, and that the latter would assume the payment of the account duo to them for previous advances of money and supplies for the use of the same plantations, but standing in the name of A. C. Watson.
On the same day, one of the plaintiffs met Watson and Miss Watson by appointment, and in Ms presence, at the request of her step-father and agent, she signed the following document:
“New ORLEANS, March 19, 1881.

“Messrs. Hugh Allison <& Go., Hew Orleans:

“G-ents — Tou will charge account of A. C. Watson to me, and oblige,
“Yours, respectfully,
“Millie B. Watson.”
A short time thereafter she obtained a loan of $15,991, to secure which she mortgaged her plantations by act passed on the 7th of April, 1881 — and she then gave a power of attorney to A. C. Watson, authorizing him to administer her affairs, with the express authorization to draw against her funds then in the hands of Shattuck & Hoffman, a commercial firm in this city.
On the 6th of May following, Watson, the agent, made a part-payment on the account assumed by Miss Watson of $4000, by a draft on Shattuck & Hoffman, which was credited to the account opened in her name by plaintiffs, Allison & Co.
The account was continued until June, 1881, when it was closed after a few additional advances and after the sale of some twenty-six bales of cotton shipped to plaintiffs from Miss Watson’s plantations. The balance of the account was then for $2520 56 in favor of plaintiffs, who brought this suit in June, 1882, to enforce payment of the same.
The defense is a denial of any indebtedness to plaintiffs, resting on the main grounds of her incapacity to enter into any contract in March, 1881, for the reason of the alleged absolute nullity of the judgment of emancipation rendered on her petition on the 2d of March, 1881; and on the further ground that she had signed the assumpsit of March 19, 1881, through error and through misrepresentations of her step-father, A. C. Watson.
The alleged ground of nullity of the judgment of emancipation is, that in 1876, her mother and the co-tutor had forfeited the tutorship by removing their domicile to the State of Mississippi, and that the proceedings for her emancipation had not therefore been carried on contradictorily with a tutor, as the law requires. The answer concluded *619with, a reeonventional demand for the sum of $4000, alleged to have been paid to plaintiffs by her agent without authority.
At the same time defendant brought a suit for the nullity of the judgment of emancipation, to which her mother, her step-father and Hugh Allison & Co. were made parties. This is the suit which is consolidated with plaintiffs’ main or original demand.
Judgment was rendered maintaining the legality of the judgment of emancipation, rejecting the reeonventional demand, and rejecting plaintiffs’ claim on their balance of account. Both parties have appealed.
The effect of the judgment of emancipation is the pivotal question of the case, and to it we shall first direct our attention. Among other defenses urged by Hugh Allison & Co. to the action in nullity of that judgment is the plea of estoppel, by which Miss Watson, now Mrs. Tul-lis, is denied the right of setting up the nullity of a judgment provoked by herself and showing no elements of nullity on its face.
The record shows, and it is not contested, that the court which rendered the judgment was a competent tribunal and that it had jurisdiction over the person of the minor applying for emancipation. The alleged forfeiture of the tutorship by the removal of her mother, could not have the effect of changing the minor’s domicile.
Although she alleges that she gave a reluctant consent to her -stepfather’s entreaties to apply for her emancipation, she does not deny that she applied for it of her own free will, nor does she allege that the judgment was obtained through fraud, and much less does she connect the plaintiffs, Hugh Allison & Co., either by knowledge, or advice, or request on their part, with the proceedings.
The record shows that she authorized the information conveyed to plaintiffs of her having been emancipated, and that in the presence of one of the firm she exercised her rights as an emancipated minor by signing the document which we have transcribed above. Admitting for the sake of argument that she then thought, as she now pretends, that she was only signing a security for the payment of mules purchased for her on that day, her act was nevertheless, and to her full knowledge, that of a person acting in his own right and relieved of the disabilities which attach to minors.
Will' the law now empower her to meet these same plaintiffs with the assertion that she was not then emancipated and that she was therefore deceiving them? The answer is too plain for argument. The rule is well settled that in such cases the parties dealing with the emancipated person are not bound to look beyond the decree of eman*620cipation. “Any other doctrine would make sueli decrees snares to the public.” 10 An. 66, Jeannet vs. Ricker; Dupré vs. Dupré, 28 An. 418. See also, 13 La. 433, Lalanne vs. Moreau; 7 A. 9, Faber vs. Hepp; 26 An. 418, Rhodor vs. Rosselin.
Sbe was born in October of tbe year 1861, and was married in July, 1882. Hence, in April, 1881, wben sbe executed tbe $15,000 mortgage, and in wbicb sbe acted in ber own right, sbe acted on tbe faith and strength of tbe decree of emancipation wbicb sbe now bolds up as an absolute nullity.
Sbe is, therefore, effectually estopped from tbe plea of nullity of tbe judgment of emancipation.
We shall now deal with the grounds urged in support of ber recon - ventional demand.
Her able counsel has made a strenuous effort in support of tbe alleged error under wbicb sbe signed tbe assumpsit of plaintiffs’ account, by trying to connect one of tbe plaintiffs with the alleged misrepresentation that tbe document wbicb sbe signed was merely a security for a mule purchase. He is not in tbe slightest‘degree borne out by tbe record, wbicb shows that tbe document bad already been drawn by Watson wben one of tbe plaintiff firm, W. A. Peale, met him by appointment, and that tbe request to sign tbe paper was made to Miss Watson by ber step-father, and that Mr. Peale did not oven bear tbe explanation made by Watson touching tbe nature of the document which sbe signed then and there. If, therefore, sbe was deceived as to tbe purport of tbe obligation wbicb sbe contracted, tbe deception cannot be attributed to jdaintiffs, but it must be laid at the door of ber own step-father and ostensible xnotector. It was.ber right and ber duty to read it. It would have taken very little time to read a plain sentence of not more than two lines in writing. Her failure to seek and obtain information wbicb was so easily within ber reach is ber own fault and must be ber misfortune. Mr. Peale, who bad called at tbe time and place to meet ber, by appointment with Watson, for tbe express purpose of receiving that identical document, bad every reason to expect and believe that sbe bad been fully informed of tbe purport of tbe transaction, and that sbe acted with full knowledge of tbe consequences of ber actions in the premises.
Such is tbe presumption of the law. Allen, West & Bush vs. Whestone, 35 An. 846.
But if we could find room for a doubt of tbe binding effect of tbe assumpsit, we may turn to ber future acts as a test of ber understand*621ing of tlie transaction. If it were true that she had been deceived even with the co-operation of plaintiffs, she would-naturally be expected to repudiate the obligation as soon as she was informed of its real purport and intent. But the record shows the very reverse. In her own testimony we find the following statement: “It was after the time that I signed this alleged assumpsit that Mr. A. C. Watson told me that he had taken $4000 of the money I got from Shattuck & Hoffman and paid it to Hugh Allison & Co.”
This was a direct information of the existence of an indebtedness to these plaintiffs and that her funds were applied to the same. The payment was made in 1881, and no objection was ever made before the institution of this suit. The record shows that far from repudiating the transaction, Mrs. Tullis, in granting a new mortgage which she executed in November, 1882, after her marriage and while this suit was pending, in order to better secure the Shattuck & Hoffman loan, she included that sum of $4000 in the new notes which she then executed. This is admitted by her counsel.
Thus we find that the ratification of her agent’s contracts, even if originally unauthorized, is shown not only by acquiescence and long silence preceded by knowledge, but by acts and deeds which manifest unmistakable indications of an active ratification of the acts which she now seeks to evade.
In two recent cases we have had occasion to examine the doctrine of ratification of contracts executed by agents, as settled in our jurisprudence, and we unqualifiedly reaffirmed the rule which is quoted above. Lafitte, Dufilho & Co. vs. L. Godchaux, 36 An. (not yet reported); Bennett vs. Mechanics and Traders’ Bank, 34 An. 150; see also, Woods et al. vs. Roschi, 32 An. 210; James vs. Louis, 26 An. 664; Ball vs. Bender. 22 An. 496; Oliver vs. Johnson, 24 A. 460; Bonneau vs. Poydras, 2 Rob. 1; Starr vs. Zacharie, 18 La. 517; Dupré vs. Splane, 16 La. 51; Pitts vs. Shubert, 11 La. 288.
We note the argument made by counsel, based on the prohibition contained in Art. 361, C. C., against all agreements between the tutor and the minor, unless the same was entered into after the rendering of a full account and delivery of vouchers, etc. As the contract herein attacked, by the defendant was with and for the interest of- third parties, and to which- the tutrix and the co-tutor were not' even- parties; we fail to see any force in the argument.
The foregoing reasons' apply with equal force' to'the liability of the defendant on the unpaid balance of plaintiffs’ account which she as*622sumed .on the 19th of March, 1881. After the date of her assumpsit, further advances were made for the use of her plantations and payments were made by consignments of cotton which had been produced on her places. The business was managed by Watson, who held her power of .attorney, and no effort has been made to show any disapproval or repudiation of his acts by his principal.
The theory of the cese, which finds ample support in the record, is the following:
Prom the time of his marriage, Watson cultivated Mrs. Tullis’ plantations as his own and for his own account, up to the year 1880. At that time, as his credit was on the wane, he disclosed his true relation with the property to plaintiffs (his merchants), and he then informed them that the plantations were the property of the minor and that, therefore, “they could not lose.” The result of that year’s operations was a balance against him of $5836 79.
Distrust on the part of plaintiffs was the first consequence of the disaster. Hence flowed the necessity of furnishing security for the purpose of future advances, and then the proceedings for the emancipation became necessary and she was emancipated. They met with vexatious delays in negotiating the heavy loan — and the wants of the plantations were becoming pressing, labor became disorganized, and advances were needed immediately. The arrangement with plaintiffs secured the most urgent wants, and by supplying these they secured their past account, which Miss Watson assumed with full knowledge that the past advances for the year 1880, and the present supplies, included working animals, farming tools, etc., all of which had been advanced on her credit and for her benefit. Hence the inevitable conclusion that as she intended to bind herself, so must she be held as bound.
The judgment of the lower court is, therefore, reversed in so far as it rejects plaintiffs’ demand, for which judgment is rendered in their favor in the sum of $2520 56, with legal interest from June 30, 1881; and that said judgment be affirmed in all other respects, defendant to pay costs in both .courts.
Rehearing refused.